Name: COMMISSION REGULATION (EC) No 2083/97 of 23 October 1997 determining the extent to which the applications for import licences submitted in October 1997 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  international trade;  tariff policy
 Date Published: nan

 Official Journal of the European Communities 24. 10 . 97L 291 /22 I EN I COMMISSION REGULATION (EC) No 2083/97 of 23 October 1997 determining the extent to which the applications for import licences submitted in October 1997 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, the allocation factors should be fixed for the quantities applied for the period 1 October to 31 December 1997, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1600/95 listed in the Annex hereto, lodged under Regula ­ tion (EC) No 1600/95 for the period 1 October to 31 December 1997, shall be awarded in accordance with the allocation factors indicated . Article 2 This Regulation shall enter into force on 24 October 1997 . Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products ('), as last amended by Regulation (EC) No 1873/97 (2), and in par ­ ticular Article 14 (4) thereof, Whereas applications lodged for the products referred to in Annex II of Regulation (EC) No 1600/95 concern quantities greater than those available; whereas, therefore , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 151 , 1 . 7 . 1995, p . 12 . j2) OJ L 265, 27 . 9 . 1997, p . 23 . 24. 10 . 97 I EN I Official Journal of the European Communities L 291 /23 ANNEX Order number in Annex II to Regulation (EC) No 1600 /95 Allocation factor 37 0,0061 38 0,0028 40 0,1107 41 0,0089 42 0,0465 43 0,0097 45 0,0040 48 0,0029